Cite as 2016 Ark. 191

                SUPREME COURT OF ARKANSAS
                                       No.   D-16-301

STARK LIGON, AS EXECUTIVE                        Opinion Delivered   April 28, 2016
DIRECTOR OF THE SUPREME
COURT COMMITTEE ON
PROFESSIONAL CONDUCT
                    PETITIONER                   MOTION FOR APPOINTMENT OF
                                                 SPECIAL JUDGE
V.


TERESA LYNETTE BLOODMAN,
ATTORNEY AT LAW, ABN 2005055
                  RESPONDENT                     SPECIAL JUDGE APPOINTED.


                                       PER CURIAM


       Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on

Professional Conduct, has filed a petition for disbarment against the respondent, Teresa

Lynette Bloodman.

       Pursuant to section 13(A) of the Procedures of the Arkansas Supreme Court

Regulating Professional Conduct of Attorneys at Law, a special judge shall be appointed to

preside over the disbarment proceedings in the instant case. After hearing all the evidence

relevant to the alleged misconduct, the judge shall make findings of fact, conclusions of law,

and recommendations of an appropriate sanction, and shall file them, along with a transcript

and the record of the proceedings, with the clerk of the supreme court.

       We hereby appoint the Honorable Kim Smith as a special judge to hear this matter and

to provide the court with findings of fact, conclusions of law, and recommendations of an
                                   Cite as 2016 Ark. 191

appropriate sanction. Upon receipt of the special judge’s findings, we will render a decision

in this matter.

       It is so ordered.

       WOOD, J., not participating.




                                             2